Opinion.
Cooper, J.:
The court erred in permitting the confession of the accused to be given in evidence against him. Aside from the relation of master and servant existing between the accused and the person to whom they were made, the act of the master in approaching and arresting the accused in the manner shown in the record could naturally produce in the mind of the accused no other conclusion than that he was' to be the victim of the assault which in fact so soon occurred. That the confession was the result of this appearance of force is the natural and legal presumption, and its existence rendered the confession inadmissible. Serpentine v. State, 1 How. 256; Sam’s Case, 33 Miss. 347; Cady’s Case, 44 Miss. 333; Wharton on Criminal Law, § 685.
The judgment is reversed and a new trial awarded.

Where confessions and gestures, tending to establish guilt, were made under the influence of personal violence, and through fear, they are inadmissible. Serpentine’s Case, 1 How. 256.
Testimony is admissible to show under what circumstances confessions were made. Serpentine’s Case, 1 How. 256.
The confessions of a prisoner, though made when he is in custody, are admissible1 against him, if otherwise unobjectionable. Peter’s Case, 3 How. 433.
Confessions are inadmissible when made under the influence of a sufficient threat, or a sufficient promise. Peter’s Case, 4 S. & M. 31; Sam’s Case, 33 Miss. 347; Simon’s Case, 36 Miss. 636; Cady’s Case, 44 Miss. 333:
Slight expressions calculated to engender hope of benefit, or fear of injury, will vitiate. Simon’s Case, 37 Miss. 288.
After a slave’s arrest, and whilst he was chained and alone with his master, he was asked by the master “why he had burned his gin house.” In response the slave confessed the burping. Held, the confession was voluntary. Sam’s Case, 33 Miss. 347.
The prisoner, who was a slave-, was suspected of larceny, and being charged with it, he denied his guilt; he was then whipped by his employer for his srrspected guilt, and again denied it. On the next day he was again taken up and threatened, and he then confessed, and stated what articles he had taken, and where they could be found, and accompanied a witness to the place, and showed the articles; he then stated where he got them, confessing that he had stolen them. The next day the employer sent for the prisoner’s master, and when he arrived in the presence of the prisoner, the employer said to prisoner, “Here is your master, who has come for the things you took;” and thereupon the prisoner, without any threat made, or any promise of reward offered, voluntarily confirmed his previous confession; the last confession was admitted in evidence. Held, that is was improper, and that according to the principles settled in Peter’s Case, 4 S. & M. 31, an *602explicit warning should have been given of the consequences of the confession, after a previous confession had been extorted by fear. Van Buren’s Case, 2 Cush. 512.
But the conduct and actions of the prisoner in showing the articles were properly admitted. Van Buren’s Case, 2 Cush. 512; Belote’s Case, 36 Miss. 96.
By the common law, the fact that the instrument, or fruits, or any associated circumstances of the crime were discovered in consequence of the confession of the accused, is admissible against him, though the confession was obtained by the influence of hope or fear exerted upon him; but it is essential to such admission that the instrument or other material facts should correspond with the description given by the prisoner. Jordan’s Case, 32 Miss. 382; Belote’s Case, 36 Miss. 96.
But this rule does not apply under our constitution to confessions obtained by violence, they being inadmissible for any purpose, and under all circumstances. Jordan’s Case, 32 Miss. 382.
A confession by the accused, not extorted by. threats, fear of promises, but freely and voluntarily made to one having no authority over him, is admissible. in evidence. Lee v. State, 45 Miss. 114.
Otherwise, if induced by throats or by promise or hope of favor held out to accused by the magistrate or officer making the arrest. Garrard v. State, 50 Miss. 147.
Where confessions by one in custody are fairly traceable to a promise made by the leading attorney for the prosecution that if the prisoner would confess he would do all he could to save him, they should be excluded, but voluntary confessions made to others after such promise has been withdrawn, are admissible. Simmons v. State, 61 Miss. 243.
A statement by accused while under arrest is not rendered inadmissible merely because made to an officer having him in custody, if nothing is said or done to induce or extort, a confession. Peden v. State, 61 Miss. 267.
Accused, a negro, was arrested and charged with murder by armed negroes; was tied and taken into the woods, where he was told by one of the crowd, an elder of his church, that, if he did the killing, it was best to confess, but that only a voluntary and truthful confession-was desired. No direct threats •were made. He thereupon admitted killing deceased with a stick, but soon denied it. He was then taken further, and threatened with hanging, to *603compel liim to point out the stick, one of the party ascending a tree, as if to adjust the rope; wliereirpon he again confessed, and pointed out the stick. This was fifteen or twenty minutes after the first confession. Held, that the threats and demonstrations to hang were so intimately connected with both confessions as to show them involuntary and iáeompetent. Cady v. State, 44 Miss. 332, overruled; Williams v. State, 72 Miss. 117; 16 So. 296.
Where one in jail charged with murder expresses a desire to make a statement in regard to the killing, and a private person, in the absence of the sheriff, tells him it will be best to tell the whole truth, if the sheriff at the time warns him that his statement must be voluntary, and that he need expect no favors from him, this excludes the idea that the officer sanctioned the inducement, and it being held out by a private person having or assuming no authority over the prisoner of the prosecution, the court is warranted in holding the confession voluntary. Jones v. State, 58 Miss. 349.
A confession induced by the statement of the officer in charge of the prisoner that it might go lighter with the latter if he told all about it, and that if he did the shooting he had better say so, is involuntary and inadmissible. Harvey v. State, 20 So. 837.
Confessions of defendant, while in jail, to the sheriff, should not be admitted; the sheriff testifying that he did not remember whether he told him it would be best for him to .make the statement, and that -he might have done so, and the only other person present at the time, a brother of defendant, having testified that the sheriff did tell defendant it would make it better for him to tell all about it. Mitchell v. State, 24 So. 312.
Where defendant, a dull negro boy, while in jail charged with burglary, was told by one who had been his employer for two years, that he had better *604tell all about it; that, if he did not, it would be worse for him, but, if he would turn State’s evidence, the court would give him a light sentence; and no warning was given defendant that his confession should be voluntary, and he confessed, it was error to admit evidence of such confession, since it could not be regarded as voluntary. Hamilton v. State, 77 Miss. 675; 27 So. 606.
A confession made by accused under threats to deliver him to a mob, is not voluntary, and should be promptly rejected. Whitley v. State, 78 Miss. 255; 28 So. 852.
Where a confession is made under the influence of threats, a subsequent confession should not be received, unless, it is shown that such influence was entirely removed when it was made. Whitley v. State, 78 Miss. 255; 28 So. 852.
A confession of a dull negro boy, 13 years old, made after his arrest for burglary, and at the suggestion of the marshal, that “as you are a young fellow, and were led by older people, it would be best for you to tell it, if you were in there,” was not voluntary. A repetition of the confession immediately afterwards to the owner of the store burglarized, and in the presence of others, but yet in the custody of the marshal, was not voluntary. Ford v. State, 75 Miss. 101; 21 So. 524.
The testimony of one accused of a crime, given on compulsion by the State, either against himself or another, cannot thereafter be used against him; *605nor can lie be cross-examined in reference thereto. Steele v. State, 76 Miss. 387; 24 So. 910.
Confession by defendant on the night of the commission of a crime, to. a friend, held admissible. Mathis v. State, 80 Miss. 491; 32 So. 6.
Confession made by a prisoner after spending- several days in a sweat box, during which he obstinately denied commission of the crime, held involuntary and inadmissible. Ammons v. State, 80 Miss. 592; 32 So. 9.
One who was in custody on a charge of murder told the deputy-sheriff that he would tell him about the murder if the deputy would help him out, and asked if the deputy supposed a man would be hung for killing his father in self-defense, to which the deputy answered that they might give him a sentence for five or ten years, and that he would help accused out if he was sent to the penitentiary. Held that a confession made after such conversation was not free and voluntary. McMaster v. State, 34 So. 156.
In a prosecution for rape, evidence of voluntary inculpatory and excul-, patory statements made by defendants in a conversation between them and witness in the presence of a sheriff, while defendants were handcuffed and in the sheriff’s custody was admissible. Dunmore et al. v. State, 39 So. 69.
It was error, on a prosecution for burglary, to admit the testimony of the chief of police that defendant confessed to him that he entered prosecutrix’s room for the purpose of larceny, where defendant testified that the chief said defendant might get his neck broken or go to the penitentiary, and that he had better say he went to the house to get money for his supper, and that defendant then said that, if it would do him any good, he would say so. Maxwell v. State, 40 So. 615.